Citation Nr: 9933003	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-16 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chloracne, secondary to 
Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Todd D. Jacobson, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1970 
to November 1971.  He had service in the Republic of Vietnam 
from November 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for chloracne, secondary to Agent Orange exposure 
in service.

This case was previously before the Board in April 1997 when 
it was remanded for a hearing as requested by the veteran.  
The hearing was held in October 1997, and the case returned 
to the Board resulting in a July 1998 decision in which the 
Board found that the veteran's claim for service connection 
for a skin condition was not well grounded.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
April 1999, the Court issued an Order which vacated the July 
1998 Board decision and remanded the case to the Board 
consistent with a Joint Motion for Remand.  

In August 1999, additional evidence was received at the 
Board.  Included with the evidence was a statement by the 
representative waiving initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2  The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

3.  The veteran has a diagnosis of chloracne and is presumed 
to have been exposed to Agent Orange in service.

4.  VA treatment records relate the veteran's skin disorder 
to exposure to Agent Orange.


CONCLUSION OF LAW

Chloracne was incurred secondary to exposure to Agent Orange 
in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1998) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1998).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(d) (1998).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).


Factual Background

In this case, the veteran is alleging that he has a skin 
disorder and as a result of his exposure to Agent Orange in 
service.  The RO has obtained the service medical records and 
they appear to be complete.  The only notation of any skin 
disorder is for complaints associated with redundant foreskin 
in August 1971, and for venereal warts in October 1971, both 
while he was in Vietnam.  There is no complaint or diagnosis 
of either a skin disorder or neurological disorder on the 
November 1971 separation examination.

The veteran was afforded a VA dermatological examination in 
December 1988.  The diagnoses were dermatosis papulosa nigra 
on the face, asteatosis of the buttock and cystic acne of the 
upper back.  In January 1989, the veteran wrote to the RO 
stating that he discovered a rash two years after he came 
home from his active service.  The veteran testified before a 
hearing officer in May 1989, indicating that his skin 
problems were not as noticeable when he first came home from 
Vietnam, but increased with time.  He also stated that he had 
treatment from a private physician and would try to obtain 
those records of treatment.  These records were obtained in 
July 1989 and show treatment in April 1979 for a three-month 
history of a rash on the back diagnosed as acne vulgaris.

In a July 1989 VA examination, the veteran was found to have 
acne vulgaris on the back, face and chest.  Following the 
diagnosis of acne vulgaris, the examiner wrote "would 
consider Agent Orange reaction."  Subsequent VA outpatient 
treatment records show treatment for a perianal abscess, 
diabetes, peripheral neuropathy, and, in 1993, excision of 
masses in his left ear lobe and sternum, diagnosed as 
granular cell myoblastoma and epidermal inclusion cyst, 
respectively, described as benign and locally recurrent.  He 
was also hospitalized from December 1992 to February 1993 for 
control of his diabetes and treatment of an ulcer on his toe.  
In December 1994, he was treated for acneform eruptions, 
especially of the back, which the examiner stated were of the 
chloracne type.  A month later, in January 1995, he was still 
receiving treatment for a rash, and the examiner noted that 
"this type of rash can be Agent Orange related."  A May 
1995 record shows a diagnosis of cystic acne. 

The veteran was afforded another hearing before a hearing 
officer at the RO in August 1997.  In this hearing, he and 
his wife testified that his skin problems began approximately 
half a year after he was released from active service.  In 
August 1999, the veteran's representative submitted color 
photographs of the veteran noted to have been taken in June 
1999 showing bumps on the back, head, neck, jaw and bottom of 
his feet.

Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim which is plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Brock v. Brown, 10 Vet. 
App. 155 (1997) .

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, the service medical records 
and available post service medical records do not show that 
any skin condition identified as chloracne or any other 
acneform disease consistent with chloracne was present during 
service or was manifest to a compensable degree within the 
year following his service in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(ii).  These are the only skin conditions 
entitled to presumptive service connection due to exposure to 
Agent Orange.  38 C.F.R. § 3.309(e) (1998).  As such, because 
chloracne was not manifest to a compensable degree with the 
first year following his return from Vietnam, the veteran may 
not be service-connected on a presumptive basis under 
38 C.F.R. § 3.309(e) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A VA outpatient dermatology treatment record in December 1994 
noted eruptions over the veteran's back.  The examiner 
indicated that these were of the "chloracne type."  Because 
the veteran has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), and had service in Vietnam, he is presumed 
exposed to Agent Orange in service notwithstanding that the 
disease was not manifest within the one year period following 
his presumed exposure to Agent Orange rendering the 
presumptive provisions of 38 C.F.R. § 3.309(e) inapplicable.  
McCartt v. West, 12 Vet. App. 164 (1999).  He has therefore 
met two of the three required elements for service connection 
for disabilities resulting from exposure to Agent Orange on a 
direct basis.  The only remaining determinative question when 
considering the claim on a direct basis is whether there is a 
nexus, or link, between his current skin disorder and his 
exposure to Agent Orange in service.

In a July 1989 VA examination, the veteran was found to have 
acne vulgaris on the back, face and chest.  Following the 
diagnosis of acne vulgaris, the examiner wrote "would 
consider Agent Orange reaction."  A December 1994 VA 
outpatient treatment record shows that he was treated for 
acneform eruptions, especially of the back, which the 
examiner stated were of the chloracne type.  A month later, 
in January 1995, he was still receiving treatment for a rash, 
and the examiner noted that "this type of rash can be Agent 
Orange related."  The Board notes that while these 
statements are not unequivocal in providing a medical link 
between his current skin condition and exposure to Agent 
Orange, in the absence of evidence to the contrary the Board 
finds that the foregoing medical opinions raise a reasonable 
doubt with regard to the cause-and-effect relationship 
between the veteran's inservice exposure to Agent Orange and 
his development of a skin disorder identified as chloracne.  
38 C.F.R. § 3.102 (1998).  Accordingly, the Board concludes 
that service connection is warranted for chloracne, secondary 
to Agent Orange exposure in service.


ORDER

Service connection for chloracne, secondary to exposure to 
Agent Orange in service, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

